DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional elements crossed out):
 A computer-implemented method comprising:
receiving registration corresponding to each player of a plurality of players;
determining a set of active players and a set of inactive players among the plurality of players;
determining a transfer request of a prize between a collector and an active player among the set of active players; and
executing a transfer based on the determined transfer request.
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of social activity.  That is other than reciting the steps as being performed by a computer, nothing in the claim elements precludes the steps from being described as a social activity performed by humans.  If a claim limitation, under its broadest reasonable interpretation, covers social activities, then it falls within the “Certain Methods of 
The judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of a “computer” to perform the steps. The “computer” is recited at a high level of generality (see at least Para. [0023]) such that it amounts to no more than mere instructions to apply the exception using generic computing components. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “computer” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore the claims are not found to be patent eligible.
Independent claims 8 and 15 feature limitations similar to those of claim 1, and are therefore also directed to the same abstract idea.
Claims 2-7 are dependent on claim 1, and include all the limitations of claim 1.  Claims 9-14 are dependent on claim 8, and include all the limitations of claim 8.  Claims 16-20 are dependent on claim 15, and include all the limitations of claim 15.  Therefore, they are also found to be directed to an abstract idea. The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Claims 2-4, 6, 9-11, 13, 16-18, and 20 also recite a “player device” and “collector device”.  However the “player device” merely performs the conventional functions of providing a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 11, and 18 the term “grand prize active player” is indefinite.  The Examiner points to Para. [0034] which states, in part, “In this embodiment, a player selects a player status of grand prize active player, wherein a grand prize active player indicates that the player has a unique prize to give to a collector.”  Based on this, it appears that a “grand prize active player” may be any player that determines to give themselves this status.  The Examiner notes that the definition of a “grand prize” is “the top prize given in a contest” (see https://www.merriam-webster.com/dictionary/grand%20prize).  Based on this, the examiner asks, are there multiple “grand prize active players”?  If so, this seems to go against the top prize.  Further, if the prize is “unique”, then what is its uniqueness relative to?  For example, if a player were to provide Snickers, the Snickers themselves would not be considered as unique unless the uniqueness was based upon the prizes provided by all of the other players not being Snickers and not being unique themselves (i.e. players two and 3 aren’t both offering Twix).  How does the “grand prize active player” know that his provided prize is unique? For sake of Examination, the Examiner shall interpret the limitations of claim 4 as a player declaring the prize they are providing, and displaying the location of the player on a map.
Claims 5, 12, and 19 are rejected as well since they inherit the limitations of claims 4, 11, and 18.
Claim 7 recites the limitation "predetermined radius".  There is insufficient antecedent basis for this limitation in the claim.  It appears that this may be remedied by changing the claim’s dependency from claim 1 to claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 2014/0108556) in view of Appalsamy (US 2014/0236834).
Regarding claim 1, Abhyanker discloses a computer-implemented method comprising:
Receiving registration corresponding to each player of a plurality of players.  Abhyanker discloses users registering for an account in a geo-spatially constrained social network (Para. [0368]).
Determining a set of active players and a set of inactive players among the plurality of players.  Abhyanker discloses a system wherein users may indicate whether or not they are participating in giving out treats for Halloween (Fig. 43, Para. [0312])
Abhyanker does not explicitly disclose:
Determining a transfer request of a prize between a collector and an active player among the set of active players; and
Executing a transfer based on the determined transfer request
While Abhyanker does disclose the providing of “treats” (see at least Para. [020]), Abhyanker does not disclose the providing of a “prize” in the manner described in the claims.  Appalsamy teaches a system wherein an initiator customer (i.e. active player) may transfer money/coupons to a recipient customer (i.e. collector) based upon a request (see at least Paras. [0029] and [0031]).  It would have been obvious to one of ordinary skill in the art to modify Abhyanker to provide money/coupons in the manner taught by Appalsamy since it is merely a simple substitution of one known element (manual providing of candy) for another (digital transfer of money/coupons), which produces a predictable result which renders the claim obvious.
Claims 8 and 15 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Regarding claim 2, Abhyanker does not disclose The computer-implemented method of claim 1, wherein determining a transfer request of a prize between a collector and an active player among the set of active players comprises:
receiving a selection from a device associated with an active player, the selection corresponding to a prize;
displaying a code on a display screen of the player device based on the selection;
receiving the code from a collector device associated with a collector;
determining the prize based on the received code; and
initiating a transfer request to transfer the determined prize from an account associated with the active player to an account associated with the collector
Appalsamy teaches a system wherein a may request to transfer money/coupons, and receive a QR code, wherein the QR code is scanned by a recipient to receive the money/coupons (Paras. [0029] and [0031]).  It would have been obvious to one of ordinary skill in the art to modify Abhyanker to provide money/coupons in the manner taught by Appalsamy since it is merely a simple substitution of one known element (manual providing of candy) for another (digital transfer of money/coupons via a QR code), which produces a predictable result which renders the claim obvious.
Claims 9 and 16 feature limitations similar to those of claim 6, and are therefore rejected using the same rationale
Regarding claim 3, Abhyanker discloses    The computer-implemented method of claim 1, further comprising:
determining a set of locations corresponding to the determined set of active players; and
displaying a map on a device associated with the collector, the map showing the set of locations corresponding to the determined set of active players.
Abhyanker discloses treat map that displays neighbors (i.e. players) participating in giving out treats (Fig. 43 and associated text).
Claims 10 and 17 feature limitations similar to those of claim 3, and are therefore rejected using the same rationale
Regarding claim 4, in light of the 112 rejection above, Abhyanker discloses The computer-implemented method of claim 3, further comprising:
determining a grand prize active player among the set of active players that is offering a grand prize;
determining a location associated with the grand prize active player; and displaying a region on the map that includes the location of the grand prize active player.
Abhyanker discloses a system wherein users may indicate the particular treat they are providing, and wherein the users’ locations are displayed on a treat map (see at least Figs. 6A and 43, Para. [0020]).
Claims 11 and 18 feature limitations similar to those of claim 4, and are therefore rejected using the same rationale
Regarding claim 5, in light of the 112 rejection above, Abhyanker discloses The computer-implemented method of claim 4, wherein the displayed region includes at least one active player that is not the grand prize active player.  Abhyanker discloses a treat map that features all participating users (Fig. 43).
Claims 12 and 19 feature limitations similar to those of claim 5, and are therefore rejected using the same rationale.
Regarding claim 6, Abhyanker discloses The computer-implemented method of claim 1, further comprising:
determining a location corresponding to the collector;
determining the location corresponding to the collector is within a predetermined radius of an active player among the set of active players; and
displaying a message on a display of a device associated with the active player, the message informing the active player that the collector is located within the predetermined radius
Abhyanker discloses a map that features the location of user (i.e. player) and recipients  (i.e. collectors) that are within a geospatial area around the user (i.e. within a predetermined radius)
Claims 13 and 20 feature limitations similar to those of claim 6, and are therefore rejected using the same rationale.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 2014/0108556) in view of Appalsamy (US 2014/0236834), and in further view of Parisi (US 2018/0036641)
Regarding claim 7, Abhyanker and Appalsamy do not disclose The computer-implemented method of claim 1, wherein the predetermined radius is selectable by the active player.  While Abhyanker does disclose a geo-fenced area defined by a threshold distance from a user (see Para. [0022]), Abhyanker does not disclose that the threshold distance (i.e. predetermined radius) is determined by the user.  Parisi teaches a system wherein a user may set a threshold radius required for generating an alert (Para. [0070]).  It would have been obvious to 
Claim 14 features limitations similar to those of claim 7, and is therefore rejected using the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nextdoor's Treat Map Shows Where to Find Candy On Halloween"1 uploaded to YouTube on October, 12, 2018 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available at https://www.youtube.com/watch?v=NJwKZx87uaM